Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
This action is in response to a request for continued examination filed on 7/23/21.
Claims 1, 3-8, 10-15 and 17-23.

Response to Arguments
Applicant’s arguments with respect to the placement of the firewall have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the managed container have been fully considered but they are not persuasive.

While Straub discloses that corporate developers can build custom enterprise applications for mobile devices, it does not teach building a customized variation of a managed container that has a managed cache for holding these enterprise applications, and that provides a secure shell on the user device for connecting the enterprise applications in the managed cache to the backend system through the application gateway. Instead of building such a managed container, Straub discloses simply that a secure container is delivered to a mobile device for application and content security (pars. 0060-0061). There is no disclosure of how the secure container is built or customized, as is recited in the claims. The Applicant notes that Jaramillo also discloses that a container having an authentication mechanism can be provided to secure access to the applications and data stored within it (§1V.F, pg. 4, col. 1, 2nd full par.), but there is no disclosure of how such a container (particularly a customized container) can be built as recited in the present claims. Because the cited prior art references fail to teach this limitation, they fail to establish the obviousness of the claims in accordance with M.P.E.P. 2143.03.

The examiner respectfully disagrees. While Straub and Jaramillo do not explicitly disclose building the managed container, those of ordinary skill in the art would have understood that such applications can be build (as evidenced by their use in both references) and that the primary distinction in building such applications is the source code used. In other words the secure container would be built and deployed using the same process used to build and deploy other applications. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0092179 to Straub (Straub) in view of CA 2 698 066 to Charland et al. (Charland) in view of US 2004/0194060 to Ousterhout et al. (Ousterhout) in view of “A secure extensible container for hybrid mobile applications” by Jaramillo et al. (Jaramillo) in view of US 2013/0219071 to Higdon et al. (Higdon).

Claim 1, 8 and 15: Straub disclose a method, comprising:
providing, by an application gateway embodied on a server machine in a network (e.g. Fig. 1, Cloud Infrastructure System 102, Fig. 2, MCS 212), a web client of the application gateway through a user interface running on a computing device communicatively connected to the application gateway (e.g. par. [0069] “Client computing devices, 104, 106, and 108 may be configured to operate a client application such as a Web browser, a proprietary client application (e.g. Oracle Forms), or some other application, which may be used by a user … to interact with cloud infrastructure system 102”, par. [0187] “the user interacts with an MCS website to initiate[] build requests”);
receiving, by the web client of the application gateway from the computing device, configuration information that specifies an operating system platform and a selected version of a custom client application of the application gateway (par. [0187] “the user interacts with an MCS website to initiate[] build requests”, par. [0058] “a request to build an application for a mobile device … for the desired operating system”, par. [0149] “extract … application version”), the application gateway operating outside a firewall that protects a backend system (see e.g. Fig. 2 MCS 12 in relation to Firewall 230), wherein the selected custom client application thus created is a customized managed container (par. [0067] “download a hosting application”, note it would at least have been obvious to build and download such an application in the same manner as other applications built and downloaded in Straub as a means of performing the 
preparing, by the web client of the application gateway based on the configuration information, a build request for building the customized managed container (e.g. Fig. 26, steps 2610, 2620, 2630 and 2640, par. [0187] “MCS website to initiate[] build requests”, par. [0195] “MCS Portal VM also creates a new POST request against the build farms’ BIG-IP appliance”) the build request containing build properties for building customized managed container specific to the operating system platform (par. [0058] “determines portions of one or more already developed applications … and modifies declarative information associated with those applications”), the build properties including a code version information for the customized managed container (par. [0149] “extract … application version”);
communicating, by the application gateway, the build request containing the source code version information to a bonding client in the network (par. [0195] “MCS Portal VM also creates a new POST request against the build farms’ BIG-IP appliance”, par. [0258] “application metadata and binary artifacts are generated using a build toolkit … using the I/OS software development kit … the Android software development kit”);
retrieving, by the bonding client from a repository based on the code version information contained in the build request, a version of application gateway client code (par. [0262] “Portions of the second application can be retrieved from a build storage system”);

building, by the bonding client, customized managed container specific to the operating system platform, the building including running an application building process that is controlled by the bonding client (e.g. par. [0197] “BIG-IP … selects a server … and routes the job request to that server”, par. [0264] “built using the … one or more binary artifacts”, par. [0258] “metadata and binary artifacts are generated using a build toolkit”), the application building process comprising executing the build in accordance with the configuration information creates the customized managed container specific to the operating system platform from the version of the application gateway client code in the local cache (par. [0058] “builds the requested application based on the modified declarative information … compiles the requested application … for a desired operating system”, par. [0264] “and one or more binary artifacts”, par. [0262] “a build storage system”, par. [0133] “local storage (e.g., cache)”), , wherein the customized managed container is built in a multi-application mode to allow an end user of the customized managed container to access multiple applications via the customized managed container (par. [0067] “a hosting application … where such hosting application “hosts” the hosted applications”);
uploading, by the bonding client, customized managed container specific to the operating system platform to the application gateway for persisting the customized managed 
sending, by the application gateway, a response to the computing device, the response containing a link to the storage location of the customized managed container of the application gateway (par. [0067] “a user needs to download a hosting application from an “app store””, par. [0056] “a Quick Response (“QR”) code is subsequently generated and provided to the user”, this appears to be the preferred method of communicating the application to the end-user and thus would at least have been obvious to use here).

Straub does not disclose a bonding client running on a workstation in the network, the workstation specific to the operating system platform; and 
in response to the build request, building the single use custom application from source code accessible by the bonding client.

Charland teaches a bonding client specific to an operating system platform (pg. 7, lines 2-5 “Compile Server A 22 also comprises particular computing components for … compiling the HTML/Javascript source application into an executable native application for at least one particular mobile device platform”); and 


It would have been obvious at the time of filing to send the build request to a bonding client specific to an operating system platform (Straub par. [0195] “a new POST request against the build farms’ BIG-IP appliance”, Charland pg. 7, lines 2-5 “particular computing components for … at least one particular mobile device platform”) and, in response to the request, build the application from source code (Charland pg. 7, lines 2-5 “compiling the … source application”, Straub par. [0258] “binary artifacts … compiled from source code”). Those of ordinary skill in the art would have been motivated to do so as an alternative ordering of steps which would have provided only the expected results (e.g. reduced storage requirements). In other words, if the compiling was performed in response to the build request only a single copy of the source code for each application would need to be stored rather than a plurality of binary artifacts. 

Straub and Charland do not explicitly teach the bonding client running on a workstation.

Ousterhout teaches a bonding client running on a workstation (par. [0040] “build module 400 may be invoked anywhere … engineering workstations or dedicated build machines”), and 
an application building process comprising executing build scripts (par. [0040] “the central build module 400 may be invoked … as part of a build script”).



Straub, Charland and Ousterhout do not explicitly teach the managed container having a managed cache for holding the AG applications and configured for providing a secure shell on the user device for securely connecting the one or more AG applications in the managed cache to the backend system through the application gateway.

Jaramillo teaches a managed container (e.g. §5.B.1, pg. 4, col. 2, 1st full par “the container application”) having a managed cache for holding one or more applications (e.g. §IV.E.1, pg. 3, col. 2, 1st full par. “provide secure storage … for all application data”) and configured for providing a secure shell for securely connecting the one or more applications in the managed cache to the backend system (e.g. pg. 3, col. 2, 4th full par. “allow the container to manage access providing a common interface for applications that reside within it”, pg. 5, col. 1, 1st par. “provides authentication and authorization components used when accessing services hosted on the organization’s intranet, this includes a filtered VMP service”).

st full par “the container application”) having a managed cache (Jaramillo §IV.E.1, pg. 3, col. 2, 1st full par. “provide secure storage”) and providing a secure shell (Jaramillo pg. 5, col. 1, 1st par. “authorization components used when accessing services hosted on the organization’s intranet”). Those of ordinary skill in the art would have been motivated to do so to “provide … a consistent application security model” (Jaramillo Abstract).

Straub, Charland, Ousterhout and Jaramillo do not explicitly teach the web client communicatively connected without any firewall to the application gateway.

Higdon teaches a client communicatively connected without any firewall to a gateway (par. [0018] “the gateway 14 may be positioned outside of the firewall … so as to communicate with the … client device 10”).

It would have been obvious at the time of filing to connect the web client to the application gateway without any firewall (Straub par. [0069] “Client computing devices, 104, 106, and 108 … to interact with cloud infrastructure system 102”, Higdon par. [0018] “the gateway 14 may be positioned outside of the firewall”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing communication between a client and a gateway which would have produced only the expected results (e.g. Higdon par. [0018] “communicate with the … client device 10”).

Claims 5, 12 and 18: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15, wherein the application gateway comprises a web access service (Straub par. [0188] “Oracle HTTP Server”) and a bonding service (Straub par. [0204] “receives the request and generates a new request to the build server farm”), wherein the user interface runs in a browser application on the computing device (Straub par. [0062] “browser based application development”), the webaccess service providing a packager web client accessible through the browser application on the computing device, the build request prepared by the packager web client and communicated to the bonding client through the web access service and the bonding service of the application gateway (Straub par. [0058] “receives a request to build an application”, par. [0062] “browser based application development”).

Claims 21-23: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 15, 1 and 8, further comprising receiving, by the managed container via the application gateway, a set of rules propagated from the backend system and controlling the managed cache of the managed container in accordance with the received set of rules (e.g. Jaramillo pg. 4, col. 1, 2nd par. governed by a policy which enforces a password change at a configurable time interval”).

Claims  3-4, 6-7, 10-11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0092179 to Straub (Straub) in view of CA 2 698 066 to Charland et al. (Charland) in view of US 2004/0194060 to Ousterhout et al. (Ousterhout) in view of “A secure extensible container for hybrid mobile applications” by Jaramillo et al. (Jaramillo) in view of US 2013/0219071 to Higdon et al. (Higdon) in view of US 2013/0159996 to Lin et al. (Lin).

Claims 3, 10 and 17: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15 but do not explicitly teach determining, by the application gateway, whether the customized managed container is to be built with custom branding assets or default image assets.

Lin teaches determining whether the customized application is to be built with custom branding assets or default image assets (par. [0016] “include … images (e.g., … logos, or icons) … in the customized APP by providing the related information to the generation module 103”).

It would have been obvious at the time of filing to build the application (Straub par. [0264] “In step 2640, the first application is build using the first declarative information and one or more binary artifacts”) with custom branding assets (Lin par. [0016] “images (e.g., … logos, or icons)”, Straub par. [0234] “default icons”). Those of ordinary skill in the art would have been motivated to do so to provide a desired customization for the user 

Claims 4 and 11: Straub, Charland, Ousterhout, Jaramillo, Higdon and Lin teach claims 3 and 10, wherein the custom branding assets comprise at least one of an icon, a logo, or a launch screen for an enterprise (Lin par. [0016] “include … images (e.g., … logos, or icons)”).

Claims 6, 13 and 19: Straub, Charland, Ousterhout, Jaramillo and Higdon teach claims 1, 8 and 15, but do not teach wherein the customized managed container comprises custom branding assets specific to an enterprise.

Lin teaches a custom application comprising custom branding assets specific to an enterprise (par. [0016] “include … images (e.g., … logos, or icons) … in the customized APP by providing the related information to the generation module 103”).

It would have been obvious at the time of filing to build the customized managed container (Straub par. [0264] “In step 2640, the first application is build using the first declarative information and one or more binary artifacts”) with custom branding assets (Lin par. [0016] “images (e.g., … logos, or icons)”). Those of ordinary skill in the art would have been motivated to do so to provide a desired customization for the user 

Claims 7, 14 and 20: Straub, Charland, Ousterhout, Jaramillo, Higdon and Lin teach claims 6, 13 and 19, wherein the customized managed container further comprises a mobile device management component specific to the enterprise (Straub par. [0060] “mobile device management (“MDM”)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199